TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00452-CV



                                      Roya Gessel, Appellant

                                                  v.

                                      Jesse Gessel, Appellee




               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-FM-18-001790, THE HONORABLE JAMES L. ARTH, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Roya Gessel seeks to appeal a final decree of divorce signed by the district court

on November 20, 2018. The thirty-day deadline for filing her notice of appeal to this Court was

December 20, 2018. See Tex. R. App. P. 26.2(a)(1). However, she did not file her notice of

appeal to this Court until July 9, 2019, and she did not seek an extension of time to file it. See id.

R. 26.3. Without a timely filed notice of appeal, we lack jurisdiction over the appeal. See id.

R. 25.1(b); Gardner v. Gardner, No. 01-17-00525-CV, 2017 Tex. App. LEXIS 7606, at *2

(Tex. App.—Houston [1st Dist.] Aug. 10, 2017, no pet.) (mem. op.) (dismissing untimely appeal

of divorce decree).
               On August 12, 2019, this Court requested that appellant Gessel file a written

response demonstrating our jurisdiction over her appeal. See Tex. R. App. P. 42.3(a). She did

not file any response. Accordingly, we dismiss this appeal for want of jurisdiction. See id.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: August 27, 2019




                                                2